OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 22, 1947.
Generally stated, the charges against the respondent are neglecting two legal matters entrusted to him and commingling escrow funds with personal funds.
The Referee sustained all of the charges of professional misconduct. The petitioner has moved to confirm the Referee’s report, and the respondent has submitted an affirmation in connection therewith.
After reviewing all of the evidence, we are in agreement *285with the report of the Referee and grant the motion. The respondent is guilty of the afore-mentioned charges of misconduct.
In determining the appropriate measure of discipline to be imposed, we are mindful of the respondent’s personal problems, as well as the fact that restitution is presently being made.
Accordingly, the respondent should be, and hereby is, suspended from the practice of law for a period of one year, commencing September 1,1981, and until the further order of this court.
Mollen, P. J., Hopkins, Damiani, Lazer and Mangano, JJ., concur.